Case 4:16-cr-00176-MAC-CAN Document 231 Filed 01/09/19 Page 1 of 2 PageID #: 2689



                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION

      UNITED STATES OF AMERICA,                     §
               Plaintiff,                           §
                                                    § CRIMINAL ACTION NO.
                                                    §
     v.                                             § 4:16-CR-176
                                                    §
                                                    §
          JAMES MORRIS BALAGIA,                     §
                 Defendant.                         §

                          ORDER TO PRODUCE DOCUMENTATION

          Came to be considered the Motion of the Defendant for an Order for the Production of

  Documentation. Defendant asserts that if deprived of the documentation justice will suffer, and

  Defendant prays that the Court order the Bureau of Prisons to produce the required documentation.

  This Court after reviewing Defendant’s Motion and the file, finds as follows:

          1. Defendant requested by way of subpoena to the Bureau of Prisons, the dates of

              incarceration and the visitor logs for each of the following individuals:

                 a. Charles Norman Morgan (26740-078);

                 b. Bibiana Correa Perea (27160-078);

                 c. Aldemar Villota Segura (02413-104);

                 d. Hermes Aliro Casanova Ordonez (26386-078); and

                 e. Orlando Sanchez-Cristancho (60709-004).

          2. The Bureau of Prisons refused to produce the required documentation without a court

              order, citing 5 USCA §552a.

          3. The Court performed the balancing test as required to release documentation pursuant to

              5 USCA §552a(b)(11).
Case 4:16-cr-00176-MAC-CAN Document 231 Filed 01/09/19 Page 2 of 2 PageID #: 2690



         4. Defendant’s need for disclosure outweighs any potential harm to the above-named

             individuals.

         5. The counsel for the government does not object to such disclosure.

         6. Defendant’s Motion should be GRANTED.

         As such, it is ORDERED that the Defendant’s Motion is GRANTED and that custodian of

  records for the Bureau of Prisons shall produce to defense counsel the dates of incarceration and the

  visitor logs for each of the following individuals:

                 a. Charles Norman Morgan (26740-078);

                 b. Bibiana Correa Perea (27160-078);

                 c. Aldemar Villota Segura (02413-104);

                 d. Hermes Aliro Casanova Ordonez (26386-078); and

                 e. Orlando Sanchez-Cristancho (60709-004).



    SIGNED this 9th day of January, 2019.




                                ___________________________________
                                Christine A. Nowak
                                UNITED STATES MAGISTRATE JUDGE
